DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 25-32 directed to invention non-elected without traverse.  Accordingly, claims 25-32 have been canceled (see ‘Examiner’s Amendment’ below for authorization from Attorney Clifford C. Dougherty, III).

Response to Arguments
Applicant’s arguments, see Remarks filed on 09/30/2021, with respect to current claims 1-24 have been fully considered and are persuasive.  The previous 103 rejections have been withdrawn. 
The previous claim objections regarding claims 2 and 16 have been considered and are now withdrawn as a result of the current claim amendments.
The previous 112(b) claim rejections regarding claims 1-24 have been considered and are now withdrawn as a result of the current claim amendments and the current Examiner’s Amendment (see ‘Examiner’s Amendment’ below for current amendments/changes and for authorization from Attorney Clifford C. Dougherty, III).

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Clifford C. Dougherty, III, Reg. No. 31,607, on January 6th, 2022.
The application has been amended as follows: 
	
	Previously withdrawn claims 25-32 are now canceled.

Independent claim 1 recites “if it is determined that the stream contains biological matter in an amount above said predetermined” on lines 4-5.
	Amend claim 1 to instead recite “if it is determined that the stream of water contains biological matter in the amount above said predetermined” on lines 4-5 for further clarity and to maintain consistency.

	Independent claim 1 recites “from the stream to cause the amount of biological matter in the stream to fall to a level at or below” on lines 6-7.
	Amend claim 1 to instead recite “from the stream of water to cause the amount of biological matter in the stream of water to fall to a level at or below” on lines 6-7 to maintain consistency.

the pH level of the stream of water” on line 9.
	Amend claim 1 to instead recite “testing a pH level of the stream of water” on line 9 for further clarity.

	Independent claim 1 recites “that the pH level of the stream does not fall within the predetermined pH range, adjusting the pH level of the stream to fall within said” on lines 10-11.
	Amend claim 1 to instead recite “that the pH level of the stream of water does not fall within the predetermined pH range, adjusting the pH level of the stream of water to fall within said” on lines 10-11 to maintain consistency.

	Independent claim 1 recites “wherein said separator effluent stream” on line 14.
	Amend claim 1 to instead recite “wherein said separator unit effluent stream” on line 14 for further clarity and to maintain consistency.

	Dependent claim 2 recites “if it contains biological matter in an amount above said predetermined biological matter level by testing the biological oxygen demand of the stream.” on lines 2-3.
	Amend claim 2 to instead recite “if it contains biological matter in the amount above said predetermined biological matter level by testing a biological oxygen demand of the stream of water.” on lines 2-3 for further clarity and to maintain consistency.

an amount above said predetermined biological matter level, a sufficient amount of said biological matter is removed from the stream” on lines 2-3.
	Amend claim 3 to instead recite “contains biological matter in the amount above said predetermined biological matter level, the sufficient amount of biological matter is removed from the stream of water” on lines 2-3 for further clarity and to maintain consistency.

	Dependent claim 5 recites “by testing the electrokinetic potential of the stream.” on lines 2-3.
	Amend claim 5 to instead recite “by testing an electrokinetic potential of the stream of water.” on lines 2-3 for further clarity and to maintain consistency.

	Dependent claim 6 recites “if it is determined that pH level of the stream of water” on line 2.
	Amend claim 6 to instead recite “if it is determined that the pH level of the stream of water” on line 2 for further clarity and to maintain consistency.

	Dependent claim 6 recites “determining a specific pH modifying agent and a specific amount thereof that will cause the pH level of the stream to fall within said predetermined pH range; and wherein the pH level of the stream is adjusted to fall within said predetermined pH range by adding said specific pH modifying agent and said specific amount thereof to the stream.” on lines 3-6.
of the specific pH modifying agent that will cause the pH level of the stream of water to fall within said predetermined pH range; and wherein the pH level of the stream of water is adjusted to fall within said predetermined pH range by adding said specific pH modifying agent and said specific amount of the specific pH modifying agent to the stream of water.” on lines 3-6 for further clarity and to maintain consistency.

	Dependent claim 7 recites “wherein the stream is” on line 1.
	Amend claim 7 to instead recite “wherein the stream of water is” on line 1 to maintain consistency.

	Dependent claim 10 recites “and at least one of a sodium stream and a calcium stream with a” on lines 2-3.
	Amend claim 10 to instead recite “and at least one of said sodium stream and said calcium stream with a” on lines 2-3 for further clarity.

	Dependent claim 11 recites “adding an oxidizing agent to the stream.” on line 3.
	Amend claim 11 to instead recite “adding an oxidizing agent to the stream of water.” on line 3 to maintain consistency.

Dependent claim 13 recites “adding a flocculation agent to the stream.” on line 3.
of water.” on line 3 to maintain consistency.

Dependent claim 14 recites “adding an anti-foaming agent to the stream.” on line 3.
	Amend claim 14 to instead recite “adding an anti-foaming agent to the stream of water.” on line 3 to maintain consistency.

	Independent claim 16 recites “testing the stream of wastewater” on line 3.
	Amend claim 16 to instead recite “testing the stream of well wastewater” on line 3 to maintain consistency.

	Independent claim 16 recites “it is determined that the wastewater stream contains a biological oxygen demand above” on line 5.
	Amend claim 16 to instead recite “it is determined that the stream of well wastewater contains the biological oxygen demand above” on line 5 for further clarity and to maintain consistency.

	Independent claim 16 recites “biological matter from the stream to cause the biological oxygen demand of the stream to” on line 7.
	Amend claim 16 to instead recite “biological matter from the stream of well wastewater to cause the biological oxygen demand of the stream of well wastewater to” on line 7 to maintain consistency.

	Independent claim 16 recites “testing the pH level of the stream of wastewater to determine if it falls within a predetermined pH range and, if it is determined that pH level of the stream does not fall” on lines 9-10.
	Amend claim 16 to instead recite “testing a pH level of the stream of well wastewater to determine if it falls within a predetermined pH range and, if it is determined that the pH level of the stream of well wastewater does not fall” on lines 9-10 for further clarity and to maintain consistency.

	Independent claim 16 recites “determining a specific pH modifying agent and a specific amount thereof that will cause the pH level of the stream to fall within said predetermined pH range, and adding said specific pH modifying agent and said specific amount thereof to the stream to adjust the pH level of the stream to fall within said predetermined pH range;” on lines 11-14.
	Amend claim 16 to instead recite “determining a specific pH modifying agent and a specific amount of the specific pH modifying agent that will cause the pH level of the stream of well wastewater to fall within said predetermined pH range, and adding said specific pH modifying agent and said specific amount of the specific pH modifying agent to the stream of well wastewater to adjust the pH level of the stream of well wastewater to fall within said predetermined pH range;” on lines 11-14 for further clarity and to maintain consistency.

	

	Amend claim 16 to instead recite “separating the stream of well wastewater into a sludge” on line 15 to maintain consistency.

	Independent claim 16 recites “and said separator effluent stream includes at least one” on line 17.
	Amend claim 16 to instead recite “and said separator unit effluent stream includes at least one” on line 17 to maintain consistency.

	Dependent claim 17 recites “of the stream of wastewater is tested to determine if it falls within said predetermined range by testing the electrokinetic potential of the stream.” on lines 1-3.
	Amend claim 17 to instead recite “of the stream of well wastewater is tested to determine if it falls within said predetermined pH range by testing an electrokinetic potential of the stream of well wastewater.” on lines 1-3 for further clarity and to maintain consistency.

	Dependent claim 18 recites “removed from said stream using a biological matter separator unit, wherein said biological separator unit is a” on lines 2-3.
	Amend claim 18 to instead recite “removed from said stream of well wastewater using a biological matter separator unit, wherein said biological matter separator unit is a” on lines 2-3 to maintain consistency.

	Dependent claim 19 recites “wherein the stream of wastewater is” on line 1.
	Amend claim 19 to instead recite “wherein the stream of well wastewater is” on line 1 to maintain consistency.

	Dependent claim 21 recites “and at least one of a sodium stream and a calcium stream with a” on lines 2-3.
	Amend claim 21 to instead recite “and at least one of said sodium stream and said calcium stream with a” on lines 2-3 for further clarity.

	Dependent claim 22 recites “stream of wastewater into said sludge discharge stream and said separator unit effluent stream, adding an oxidizing agent to the stream.” on lines 2-3.
	Amend claim 22 to instead recite “stream of well wastewater into said sludge discharge stream and said separator unit effluent stream, adding an oxidizing agent to the stream of well wastewater.” on lines 2-3 to maintain consistency.

	Dependent claim 23 recites “stream of wastewater into said sludge discharge stream and said separator unit effluent stream, adding a flocculation agent to the stream.” on lines 2-3.
	Amend claim 23 to instead recite “stream of well wastewater into said sludge discharge stream and said separator unit effluent stream, adding a flocculation agent to the stream of well wastewater.” on lines 2-3 to maintain consistency.

	Dependent claim 24 recites “adding an anti-foaming agent to the stream.” on line 3.
	Amend claim 24 to instead recite “adding an anti-foaming agent to the stream of well wastewater.” on line 3 to maintain consistency.

Other Reference Considered
OTT (U.S. 2013/0140230 A1) (hereinafter “Ott”) teaches a wastewater treatment system and method (see Ott FIG. 1A, a system design 100 (not shown)) including a solids separator 104, a dissolved air flotation tank 106, and a first solids removal tank 108 (see Ott paragraph 50 – “System design 100 provides wastewater that has undergone anaerobic digestion to a series of active devices for removal of solid waste.  These active devices include a solids separator 104, a DAF tank 106, and a first SRT 108, each of which facilitates removal of solid contaminants of different sizes and type…”), wherein a sufficient amount of biological matter is removed from a stream via a diffused air flotation tank (see Ott paragraph 17 – “…effectively treat wastewater by driving down BOD, maintaining the level of dissolved oxygen, lowering the solid content, and controlling the nutrient level in wastewater at various stages…drives down BOD and solid content in wastewater by actively focusing on the removal of BOD-contributing solids.”) (see Ott paragraph 21 – “The invention further reduces the nutrient load by actively removing any biological matter remaining in the effluent.”) (see paragraph 25 – “…a step of sending the effluent stream from the tank to a diffused air flotation (“DAF”) tank that is designed to effect removal of solids.”).  CO2 gas, SOx gas…to dispense a residual gas including at least one of CO2 gas, SOx gas…to contact the stream of water with the gas to produce the effluent water having dissolved therein at least one of CO2 gas, SOx gas…and produce residual gas including at least one of residual CO2 gas, residual SO-x gas…”).  However, Ott does not explicitly teach a process for continuously treating a stream of water to remove contaminants therefrom comprising a) testing the stream of water to determine if it contains biological matter in an amount above a predetermined biological matter level, b) testing a pH level of the stream of water to determine if it falls within a predetermined pH range and, if it is determined that the pH level of the stream of water does not fall within the predetermined pH range, adjusting the pH level of the stream of water to fall within said predetermined pH range, c) after step a) and step b), separating the stream of water into a sludge discharge stream and a separator unit effluent stream, wherein said separator unit effluent stream includes at least one salt, and d) after step c), separating said separator unit effluent stream into a steam discharge stream and a concentrated brine stream, wherein said steam discharge stream includes water, and said concentrated brine stream includes at least one salt selected from the group of calcium chloride, sodium chloride, and combinations thereof, as recited in independent claim 1.
	Similarly, Ott does not explicitly teach a process for continuously treating a stream of well wastewater to remove contaminants therefrom comprising a) testing the stream of well wastewater to determine if it contains a biological oxygen demand above testing a pH level of the stream of well wastewater to determine if it falls within a predetermined pH range and, if it is determined that the pH level of the stream of well wastewater does not fall within said predetermined pH range, determining a specific pH modifying agent and a specific amount of the specific pH modifying agent that will cause the pH level of the stream of well wastewater to fall within said predetermined pH range, and adding said specific pH modifying agent and said specific amount of the specific pH modifying agent to the stream of well wastewater to adjust the pH level of the stream of well wastewater to fall within said predetermined pH range, c) after step a) and step b), separating the stream of well wastewater into a sludge discharge stream and a separator unit effluent stream, wherein said sludge discharge stream includes at least one hydrocarbon, and said separator unit effluent stream includes at least one salt, and d) after step c), separating said separator unit effluent stream into a steam discharge stream and a concentrated brine stream, wherein said steam discharge stream includes water, and said concentrated brine stream includes at least one salt selected from the group of calcium chloride, sodium chloride, and combinations thereof, as recited in independent claim 16.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, Marcin et al. (U.S. 2013/0313199 A1) (hereinafter “Marcin”) and Harmon et al. (U.S. 2005/0247639 A1) (hereinafter “Harmon”) are considered the closest prior arts.  Specifically, Marcin teaches a process for treating process produced/flowback water, such as high total dissolved solids produced water, to generate high purity, high value products with little to no waste…Further, the methods and systems disclosed herein generate high quality brine for electrolysis through the systematic removal of contaminants such as but not limited to suspended solids, iron, sulfides…”) (see Marcin paragraph 54 – “FIGS. 1A-1F illustrate an embodiment of a water treatment system for treating contaminated water to produce sodium hydroxide, hydrochloric acid, and/or sodium hypochlorite from purified brine according to the principles of the present disclosure.”), comprising:
b)    adjusting a pH level of the stream of water (see Marcin FIG. 1A, a pH adjustment tank 102 and/or a pH adjustment tank 110) (Examiner’s note:  both pH adjustments (pH adjustment tanks 102 and 110), or only pH adjustment tank 110, can be utilized prior to floc mix tank 112) (see Marcin paragraph 72 – “…a pH adjustment tank 102 whereby the pH is depressed to about 4-5 using a mineral acid 103…The pH reduction accentuates the removal of oils or hydrocarbons in downstream equipment.  The pH may be adjusted using any conventional means, such as through the addition of mineral acids (e.g., hydrochloric and sulfuric acids) or by adding carbon dioxide gas.”) (see Marcin paragraph 73 – “…the pH adjusted produced/flowback water from the pH adjustment tank 102 is pumped into a coalescing oil/water separator 104 to form produced/flowback water containing only water soluble oil and petroleum hydrocarbons 105…”) (see Marcin paragraph 76 – “…flows into pH adjustment tank 110 where the pH is again adjusted to a pH of 6.5-7.5 using alkalis 111…”);
Examiner’s note:  Examiner is broadly interpreting the dissolved air flotation sludge 115 as the sludge discharge stream, and the stream exiting the dissolved air flotation 114, which is then led into the pH adjustment tank 12, as the separator unit effluent stream.  Furthermore, the stream of water that is treated contains sodium chloride (salt), and as the steps prior to the dissolved air flotation 114 does not remove sodium chloride (salt), at least completely, then it is deducted that the stream exiting the dissolved air flotation 114 (separator unit effluent stream) would contain sodium chloride (salt)) (see Marcin paragraph 65 – “These produced waters typically contain…sodium chloride…”) (see Marcin paragraph 77 – “The flocculated produced water from the floc mix tank 112 flows into a solids/liquid separation system 114. In some embodiments, the solids/liquid separator 114 is a gravity and or an air floatation system, such as a dissolved air flotation system (DAF)…”) (see Marcin paragraph 78 – “In some embodiments, the flocculated or separated solids 115 from the solids/liquid separation system 114 pass into a filtration system which may consist of a multimedia filter or a membrane system. The separated solids 115 may also be subject to end processing as illustrated in FIG. 1E…”);
d)    after step c ), separating said separator unit effluent stream into a steam discharge stream and a concentrated brine stream, wherein said steam discharge stream includes water, and said concentrated brine stream includes at least one salt such as sodium chloride (see Marcin FIG. 1C, a liquid-liquid extraction system 19, a Examiner’s note:  several steps after the dissolved air flotation 114, the stream of water is led into a second organics removal system, which includes a liquid to liquid extraction system 19, a steam stripping system 34, a crystallization system 20, and/or a photochemical oxidation system 22.  Furthermore, the steam stripping system 34, the crystallization system 20 and the evaporation tank 153, combined, provide a steam discharge stream 154, and a stream that is concentrated in sodium chloride. The stream coming out of the evaporation tank 153 that is going to the electrolysis unit 155, is broadly assumed/considered as the concentrated brine stream) (see Marcin paragraph 121 – “The second organics removal system includes a liquid to liquid extraction system 19, a steam stripping system 34, a crystallization system 20, and/or a photochemical oxidation system 22.  While all of these systems are illustrated in FIG. 1C each may be utilized alone or in any combination with one or more of the other systems…they may utilized in any order desired.”) (see Marcin paragraph 122 – “The liquid-liquid extraction system 19 creates a phase transfer from brine to solvent…”) (see Marcin paragraph 123 – “The steam stripping system 34 includes a steam stripper tower and condensate collection system…”) (see Marcin paragraph 124 – “The crystallization system 20 includes an evaporator which concentrates the total dissolved solids…are present initially as the sodium salt…where the organic acids are converted to carbon dioxide and water.  The salt will require reconstitution with water before proceeding to electrolysis.”) (see Marcin paragraph 125 – “The photochemical oxidation system 22 utilizes ultraviolet evaporated in the evaporation tank 153 or evaporative brine concentrator 153…The evaporator tank 153 further concentrates…as sodium chloride…”) (see Marcin paragraph 127 – “The concentrated purified brine from the evaporative brine concentrator 153 containing…sodium chloride enters the electrolysis unit 155…”); and
e) after step d), separating said concentrated brine stream into a chlorine gas stream and a sodium stream, wherein said chlorine gas stream includes chlorine, and said sodium stream includes sodium (see Marcin FIG. 1C, a liquid-liquid extraction system 19, a steam stripping system 34, a crystallization system 20, a photochemical oxidation system 22, an evaporative brine concentrator system 153 further including an evaporate 154, and an electrolysis unit 155) (see Marcin paragraph 127 – “The concentrated purified brine from the evaporative brine concentrator 153 containing…sodium chloride enters the electrolysis unit 155…converts the concentrated purified brine into sodium hydroxide…hydrogen 174, and chlorine gas 170…the sodium hypochlorite 158 can be manufactured by the electrolysis unit 155…”).
Harmon further teaches a) removing a sufficient amount of biological matter from the stream of water to cause an amount of biological matter in the stream of water to fall to a level at or below a predetermined biological matter level (see Harmon paragraph 2 – “The field of this invention is waste treatment, especially reducing the biological oxygen demand (BOD) in waste streams such as those from food processing plants, especially animal processing facilities, municipal waste treatment facilities, or effluents BOD is reduced, desirably below 500, and especially to below about 50 ppm.”).
However, the combination does not explicitly teach a process for continuously treating a stream of water comprising a) testing the stream of water to determine if it contains biological matter in an amount above a predetermined biological matter level, b) testing the pH level of the stream of water to determine if it falls within a predetermined pH range, and c) after step a) and step b), separating the stream of water into a sludge discharge stream and a separator unit effluent stream, wherein said separator unit effluent stream includes at least one salt, as recited in independent claim 1, and as argued by Applicant on pages 11-15 of the Remarks section filed on 09/30/2021.
Furthermore, Applicant argues on page 14 of the Remarks section filed on 09/30/2021 “…do not teach the sequence of the steps called for by independent claims 1 and 16…unlike the process called for by independent claims 1 and 16, Harmon teaches the BOD reduction step as taking place after the solid/liquid separation step and expressly teaches that there is economic value in keeping the organic materials in the solids waste…Thus, by suggesting an economic benefit involved with placing the BOD reduction after the solid/liquid separation, Harmon teaches away from the claimed process order.  The Examiner must provide technical reasoning supported by objective evidence to show that the claimed sequence of steps would have been obvious…There is nothing disclosed or suggested by Marcin or Harmon that would have motivated the skilled artisan to modify the complex process disclosed by Marcin to include the specific 
Corresponding dependent claims 2-15 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
	Additionally, similar analysis applies to independent claim 16.  Specifically, Marcin teaches a process for treating a stream of well wastewater to remove contaminants therefrom (see Marcin FIGS. 1A-1F, a system 10) (see Marcin abstract – “The systems and methods disclosed herein process produced/flowback water, such as high total dissolved solids produced water, to generate high purity, high value products with little to no waste…Further, the methods and systems disclosed herein generate high quality brine for electrolysis through the systematic removal of contaminants such as but not limited to suspended solids, iron, sulfides…”) (see Marcin paragraph 54 – “FIGS. 1A-1F illustrate an embodiment of a water treatment system for treating contaminated water to produce sodium hydroxide, hydrochloric acid, and/or sodium hypochlorite from purified brine according to the principles of the present disclosure.”) (see Marcin paragraph 69 – “…the flowback/produced water input into system 10…disposal well…”), comprising:
b)    using a specific pH modifying agent and a specific amount of the specific pH modifying agent that will result in a pH level of the stream of well wastewater, and adding said specific pH modifying agent and said specific amount of the specific pH modifying agent to the stream of well wastewater to adjust the pH level of the stream of well wastewater (see Marcin FIG. 1A, a pH adjustment tank 102 and/or a pH adjustment Examiner’s note:  both pH adjustments (pH adjustment tanks 102 and 110), or only pH adjustment tank 110, can be utilized via a specific amount of a specific pH modifying agent prior to floc mix tank 112) (see Marcin paragraph 72 – “…a pH adjustment tank 102 whereby the pH is depressed to about 4-5 using a mineral acid 103…The pH reduction accentuates the removal of oils or hydrocarbons in downstream equipment.  The pH may be adjusted using any conventional means, such as through the addition of mineral acids (e.g., hydrochloric and sulfuric acids) or by adding carbon dioxide gas.”) (see Marcin paragraph 73 – “…the pH adjusted produced/flowback water from the pH adjustment tank 102 is pumped into a coalescing oil/water separator 104 to form produced/flowback water containing only water soluble oil and petroleum hydrocarbons 105…”) (see Marcin paragraph 76 – “…flows into pH adjustment tank 110 where the pH is again adjusted to a pH of 6.5-7.5 using alkalis 111…”);
c)    after step b), separating the stream of well wastewater into a sludge discharge stream and a separator unit effluent stream, wherein said sludge discharge stream includes at least one hydrocarbon, and said separator unit effluent stream includes at least one salt (see Marcin FIG. 1A, a dissolved air flotation 114, sludge 115, and a pH adjustment tank 12) (Examiner’s note:  Examiner is broadly interpreting the dissolved air flotation sludge 115 as the sludge discharge stream, and the stream exiting the dissolved air flotation 114, which is then led into the pH adjustment tank 12, as the separator unit effluent stream.  Furthermore, the stream of well wastewater that is treated contains sodium chloride (salt), and as the steps prior to the dissolved air flotation 114 does not remove sodium chloride (salt), at least completely, then it is containing only water soluble oil and petroleum hydrocarbons 105 and trace C20 hydrocarbons…”) (see Marcin paragraph 74 – “…the produced/flowback water containing only water soluble petroleum hydrocarbons 105 and trace C20 hydrocarbons from the oil and water separator 104 flows into an equalization tank 106…”) (see Marcin paragraph 77 – “The flocculated produced water from the floc mix tank 112 flows into a solids/liquid separation system 114. In some embodiments, the solids/liquid separator 114 is a gravity and or an air floatation system, such as a dissolved air flotation system (DAF)…”) (see Marcin paragraph 78 – “In some embodiments, the flocculated or separated solids 115 from the solids/liquid separation system 114 pass into a filtration system which may consist of a multimedia filter or a membrane system. The separated solids 115 may also be subject to end processing as illustrated in FIG. 1E…”) (see Marcin paragraph 80 – “The pH adjusted water from the pH adjustment tank one or more filters 116…The filtered water from the filter 116 is then passed through a TOC removal system where petroleum hydrocarbons in the gasoline, diesel, and oil range are adsorbed.”) (see Marcin paragraph 81 – “…the TOC removal system is a resin bed 117…the separated condensate or steam 118 is transferred to the oil storage tank…”);
d)    after step c ), separating said separator unit effluent stream into a steam discharge stream and a concentrated brine stream, wherein said steam discharge stream includes water, and said concentrated brine stream includes at least one salt such as sodium chloride (see Marcin FIG. 1C, a liquid-liquid extraction system 19, a steam stripping system 34, a crystallization system 20, a photochemical oxidation system 22, an evaporative brine concentrator system 153 further including an evaporate 154, and an electrolysis unit 155) (Examiner’s note:  several steps after the dissolved air flotation 114, the stream of well wastewater is led into a second organics removal system, which includes a liquid to liquid extraction system 19, a steam stripping system 34, a crystallization system 20, and/or a photochemical oxidation system 22.  Furthermore, the steam stripping system 34, the crystallization system 20 and the evaporation tank 153, combined, provide a steam discharge stream 154, and a stream that is concentrated in sodium chloride. The stream coming out of the evaporation tank 153 that is going to the electrolysis unit 155, is broadly assumed/considered as the concentrated brine stream) (see Marcin paragraph 121 – “The second organics removal system includes a liquid to liquid extraction system 19, a steam stripping system 34, a crystallization system 20, and/or a photochemical oxidation system 22.  While all of these systems are illustrated in FIG. 1C each may be The liquid-liquid extraction system 19 creates a phase transfer from brine to solvent…”) (see Marcin paragraph 123 – “The steam stripping system 34 includes a steam stripper tower and condensate collection system…”) (see Marcin paragraph 124 – “The crystallization system 20 includes an evaporator which concentrates the total dissolved solids…are present initially as the sodium salt…where the organic acids are converted to carbon dioxide and water.  The salt will require reconstitution with water before proceeding to electrolysis.”) (see Marcin paragraph 125 – “The photochemical oxidation system 22 utilizes ultraviolet light…for producing water…”) (see Marcin paragraph 126 – “The purified brine from second organics removal system is evaporated in the evaporation tank 153 or evaporative brine concentrator 153…The evaporator tank 153 further concentrates…as sodium chloride…”) (see Marcin paragraph 127 – “The concentrated purified brine from the evaporative brine concentrator 153 containing…sodium chloride enters the electrolysis unit 155…”); and
e)    after step d), separating said concentrated brine stream into a chlorine gas stream and a sodium stream, wherein said chlorine gas stream includes chlorine, and said sodium stream includes sodium (see Marcin FIG. 1C, a liquid-liquid extraction system 19, a steam stripping system 34, a crystallization system 20, a photochemical oxidation system 22, an evaporative brine concentrator system 153 further including an evaporate 154, and an electrolysis unit 155) (see Marcin paragraph 127 – “The concentrated purified brine from the evaporative brine concentrator 153 containing…sodium chloride enters the electrolysis unit 155…converts the concentrated purified brine into sodium hydroxide…hydrogen 174, and chlorine gas 170…the sodium hypochlorite 158 can be manufactured by the electrolysis unit 155…”). 
Harmon further teaches a) removing a sufficient amount of biological matter from the stream of well wastewater to cause a biological oxygen demand of the stream of well wastewater to fall to a level at or below a predetermined biological oxygen demand level (see Harmon paragraph 2 – “The field of this invention is waste treatment, especially reducing the biological oxygen demand (BOD) in waste streams such as those from food processing plants, especially animal processing facilities, municipal waste treatment facilities, or effluents from fermentation or chemical plants. Specifically, magnesium enriched wastewater is aerated for a time and under conditions such that BOD is reduced, desirably below 500, and especially to below about 50 ppm.”).
However, the combination does not explicitly teach a process for continuously treating a stream of well wastewater comprising a) testing the stream of well wastewater to determine if it contains a biological oxygen demand above a predetermined biological oxygen demand level, b) testing the pH level of the stream of well wastewater to determine if it falls within a predetermined pH range, and c) after step a) and step b), separating the stream of well wastewater into a sludge discharge stream and a separator unit effluent stream, wherein said sludge discharge stream includes at least one hydrocarbon, and said separator unit effluent stream includes at least one salt, as recited in independent claim 16, and as argued by Applicant on pages 11-15 of the Remarks section filed on 09/30/2021.
sequence of the steps called for by independent claims 1 and 16…unlike the process called for by independent claims 1 and 16, Harmon teaches the BOD reduction step as taking place after the solid/liquid separation step and expressly teaches that there is economic value in keeping the organic materials in the solids waste…Thus, by suggesting an economic benefit involved with placing the BOD reduction after the solid/liquid separation, Harmon teaches away from the claimed process order.  The Examiner must provide technical reasoning supported by objective evidence to show that the claimed sequence of steps would have been obvious…There is nothing disclosed or suggested by Marcin or Harmon that would have motivated the skilled artisan to modify the complex process disclosed by Marcin to include the specific steps and sequence of steps called for by independent claims 1 and 16”, which is found persuasive.
Corresponding dependent claims 17-24 further limit the subject matter of independent claim 16, and thus are also allowable at least for the same reasons as independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773